Name: 80/1168/EEC: Commission Decision of 1 December 1980 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1979 on aids and premiums relating to the modernization of farms, including those in the less-favoured farming areas (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-19

 Avis juridique important|31980D116880/1168/EEC: Commission Decision of 1 December 1980 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1979 on aids and premiums relating to the modernization of farms, including those in the less-favoured farming areas (Only the English text is authentic) Official Journal L 344 , 19/12/1980 P. 0047****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 90 , 3 . 4 . 1980 , P . 43 . ( 3 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 4 ) OJ NO L 180 , 14 . 7 . 1980 , P . 34 . ( 5 ) OJ NO L 222 , 14 . 8 . 1976 , P . 37 . ( 6 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . ( 7 ) OJ NO L 102 , 19 . 4 . 1980 , P . 24 . COMMISSION DECISION OF 1 DECEMBER 1980 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO IRELAND OF EXPENDITURE INCURRED DURING 1979 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS , INCLUDING THOSE IN THE LESS-FAVOURED FARMING AREAS ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/1168/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ), AS LAST AMENDED BY DIRECTIVE 80/370/EEC ( 2 ), AND IN PARTICULAR ARTICLE 21 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 3 ), AS LAST AMENDED BY DIRECTIVE 80/666/EEC ( 4 ), AND IN PARTICULAR ARTICLE 13 THEREOF , WHEREAS THE MEASURES TAKEN BY IRELAND TO IMPLEMENT DIRECTIVES 72/159/EEC AND 75/268/EEC WERE THE SUBJECT OF FAVOURABLE COMMISSION DECISIONS PURSUANT TO ARTICLE 18 OF DIRECTIVE 72/159/EEC AND TO ARTICLE 13 OF DIRECTIVE 75/268/EEC ; WHEREAS COMMISSION DECISION 76/627/EEC OF 25 JUNE 1976 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AIDS GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVE 75/268/EEC ( 5 ), LAYS DOWN IN ARTICLE 2 THAT APPLICATIONS FOR REIMBURSEMENT CONCERNING TITLE III OF DIRECTIVE 75/268/EEC ARE TO BE SUBMITTED ALONG WITH APPLICATIONS FOR REIMBURSEMENT OF EXPENDITURE ON DIRECTIVE 72/159/EEC , UNDER THE PROVISIONS LAID DOWN IN COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC ( 6 ), AS LAST AMENDED BY COMMISSION DECISION 80/427/EEC OF 28 MARCH 1980 ( 7 ); WHEREAS COMMISSION DECISION 74/581/EEC LAYS DOWN IN ARTICLE 4 ( 1 ) THAT THE COMMISSION , ACTING ON THE BASIS OF PARTICULARS CONTAINED IN THE APPLICATION FOR REIMBURSEMENT , IS TO REIMBURSE UP TO THE FULL AMOUNT REQUESTED ; WHEREAS THE APPLICATION FOR REIMBURSEMENT LODGED BY IRELAND IN RESPECT OF EXPENDITURE INCURRED DURING 1979 ON AIDS AND PREMIUMS FOR THE MODERNIZATION OF FARMS , INCLUDING THOSE IN THE LESS-FAVOURED AREAS , IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM IN ACCORDANCE WITH THE PROVISIONS OF DECISION 74/581/EEC ; WHEREAS THE TOTAL AMOUNT OF EXPENDITURE DECLARED ELIGIBLE FOR THE YEAR 1979 COMES TO POUND ST . IRL 13 559 082.64 , BROKEN DOWN AS FOLLOWS : // // // ORDINARY FARMING AREAS // LESS-FAVOURED FARMING AREAS ( TITLE III ) // // ( POUND ST . IRL ) // ( POUND ST . IRL ) // // UNDER ARTICLE 8 // 8 723 374.32 // 4 165 146.32 // UNDER ARTICLE 10 // 358 103.00 // - // UNDER ARTICLE 11 // 312 459.00 // - // UNDER ARTICLE 12 // - // - // UNDER ARTICLE 13 // - // - // WHEREAS THE TOTAL AMOUNT OF THE REIMBURSEMENT REQUESTED COMES TO POUND ST . IRL 3 389 770.66 ; WHEREAS EXAMINATION OF THIS APPLICATION FOR REIMBURSEMENT AS TO THE ACCURACY OF THE PARTICULARS WHICH IT CONTAINS AND COMPLIANCE OF THE EXPENDITURE INCURRED WITH THE PROVISIONS IN FORCE SHOWS THAT EXPENDITURE IN EXCESS OF THE CAPITAL GRANT EQUIVALENTS OF INTEREST RATE SUBSIDIES OF 5 % IN ORDINARY FARMING AREAS AND 7 % IN LESS-FAVOURED FARMING AREAS HAS BEEN CONSIDERED ELIGIBLE BY THE MEMBER STATE ; WHEREAS FOR THE PURPOSE OF CALCULATING THE REIMBURSEMENT THE ELIGIBLE EXPENDITURE UNDER ARTICLE 8 SHOULD THEREFORE BE FIXED AT POUND ST . IRL 8 109 368.29 FOR ORDINARY FARMING AREAS AND AT POUND ST . IRL 4 068 057.52 FOR LESS-FAVOURED FARMING AREAS ; WHEREAS AN AMOUNT OF POUND ST . IRL 711 094.83 SHOULD THEREFORE BE DEDUCTED FROM THE EXPENDITURE DECLARED UNDER ARTICLE 8 ; WHEREAS THE TOTAL AMOUNT OF EXPENDITURE THUS REGULARIZED TO BE TAKEN INTO CONSIDERATION FOR REIMBURSEMENT AMOUNTS TO POUND ST . IRL 12 847 987.81 ; WHEREAS THE MEMBER STATE HAS BEEN CONSULTED ON THIS ASPECT AND WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 25 % OF THE EXPENDITURE THUS REGULARIZED , I.E . A TOTAL OF POUND ST . IRL 3 211 996.95 ; WHEREAS COMMISSION DECISION 74/581/EEC LAYS DOWN IN ARTICLE 4 ( 2 ) THAT WHERE AN EXAMINATION OF THE APPLICATION FOR REIMBURSEMENT SHOWS THAT THE AMOUNT SPECIFIED IS NOT THAT WHICH IS ACTUALLY DUE , THE SITUATION IS TO BE REGULARIZED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN THE SAME ARTICLE OF THE SAID DECISION ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY IRELAND DURING 1979 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS IS HEREBY FIXED AT POUND ST . IRL 3 211 996.95 . ARTICLE 2 THE AMOUNT REFERRED TO IN ARTICLE 1 SHALL BE PAID PROVIDED THAT A THOROUGH EXAMINATION OF THE APPLICATION FOR REIMBURSEMENT DOES NOT GIVE RISE TO ANY CHANGE IN THE AMOUNT FOR REIMBURSEMENT . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 1 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT